Name: COMMISSION REGULATION (EC) No 2114/96 of 4 November 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  trade policy;  America
 Date Published: nan

 5. 11 . 96 EN Official Journal of the European Communities No L 283/ 15 COMMISSION REGULATION (EC) No 2114/96 of 4 November 1996 on the supply of vegetable oil as food aid HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. Tenders relating to the lots specified in Annex shall cover either rapeseed oil or sunflower oil . Tenders shall be rejected unless they specify the type of oil to which they relate . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either rapeseed oil or sunflower oil ; whereas the contract for the supply of such each lot is to be awarded to the tenderer submitting the lowest tender, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7. 1996, p . 1 . (2) OJ No L 204, 25 . 7. 1987, p. 1 . M OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 283/ 16 ( ENl Official Journal of the European Communities 5 . 11 . 96 ANNEX LOT A 1 . Operation No ('): 1125/95 2. Programme: 1995 3. Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma; (tel .: (39-6) 57 971 ; telex : 626675 WFP I) 4 . Representative of the recipient: to be designated by the recipient 5. Place or country of destination ( 5): Guatemala 6. Product to be mobilized: vegetable oil : refined rapeseed oil or refined sunflower oil 7. Characteristics and quality of the goods (3) f) (9): see OJ No C 114, 29 . 4. 1991 , p. 1 ( III. A ( 1 ) (a) or H 8 . Total quantity (tonnes): 300 9. Number of lots : 1 10 . Packaging and marking (*) (8): see OJ No C 114, 29 . 4 . 1991 , p. 1 ( IIIA. (2). ( 1 ), IIIA (2). (3) and IIIA (3))  five-litre metal canister, without cardboard cross-pieces  language to be used for the marking: Spanish 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of landing  landed 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Santo Tomas de Castilla 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 16  29 . 12 . 1996 18 . Deadline for the supply: 19 . 1 . 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 1 2 noon (Brussels time) on 19 . 11 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 12 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 12. 1996  12. 1 . 1997 (c) deadline for the supply: 2. 2. 1997 22. Amount of the tendering security: ECU 15 per tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard BÃ ¢timent Loi 130 , bureau 7/46 Rue de la Loi/Wetstraat 200 , B- 1 049 Bruxelles/Brussel telex: 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04 25. Refund payable on application by the successful tenderer (4):  5. 11 . 96 EN Official Journal of the European Communities No L 283/17 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( s) Commission delegation to be contacted by the successful tenderer: OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (*) Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following: ' the words "European Community"'. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate . (8) Placed in 20-foot containers . The free holding period for containers must be at least 15 days . H Tenders shall be rejected unless they specify the type of oil to which they relate .